Exhibit 10.25

 

[g23371kki001.gif]

Code of CONDUCT Home of the Good Guys

 


[g23371kki002.gif]

Table of Contents 3 4 4 4 5 6 6 6 7 7 8 8 8 9 9 9 10 10 10 10 11 11 12 12 12 13
13 13 13 14 14 14 15 15 15 15 15 16 16 16 17 17 17 17 17 18 18 19 19 20 20 21 21
21 22 23 23 24 24 Our Values
.............................................................................................................................................
Chapter 1 Introduction
..................................................................................................................
. 1.1 Understanding and Complying with the Code
....................................................................................
1.2 Making Ethical Decisions
...................................................................................................................
1.3 Reporting Compliance Concerns
.......................................................................................................
1.4 Cooperating With Internal and External Investigations
..................................................................... 1.5
Leadership Responsibilities
...............................................................................................................
1.6 Penalties for Code Violations
.............................................................................................................
Chapter 2 Our Employees
............................................................................................................
2.1 We cultivate a diverse workplace
......................................................................................................
2.2 We do not tolerate discrimination
......................................................................................................
2.3 We maintain a safe and secure work environment
............................................................................
2.3.1 Violence and Weapons
................................................................................................................
2.3.2 Environmental Health and Safety
................................................................................................
2.3.3 Illegal Drugs and Controlled Substances
....................................................................................
2.3.4 Alcohol
.......................................................................................................................................
2.4 We avoid unproductive and unlawful activities
.................................................................................
. 2.5 We protect personal information
.......................................................................................................
2.6 We monitor employee activity as permitted by law and dictated by legitimate
business needs....... 2.7 We conduct ourselves with integrity both on and off
the job ............................................................ 2.8 We do
not trade on or disclose insider information
.......................................................................... . 2.9
We avoid conflicts of interest
.............................................................................................................
2.9.1 Close Personal Relationships
.....................................................................................................
2.9.2 Outside Employment
...................................................................................................................
2.9.3 Outside Activities
........................................................................................................................
2.9.4 Personal Political Interests
.........................................................................................................
2.9.5 Significant Financial Interest in Clients, Suppliers, or Competitors
.......................................... 2.9.6 Transactions in Securities
..........................................................................................................
2.9.7 Loans
.........................................................................................................................................
Chapter 3 Our Company
...............................................................................................................
3.1 We create and maintain accurate records
..........................................................................................
3.2 We promote transparent and complete disclosure
............................................................................ 3.3
We properly manage and retain company records
.............................................................................
3.4 We safeguard company information
..................................................................................................
3.4.1 What to Protect
...........................................................................................................................
3.4.2 How to Protect It
.........................................................................................................................
3.4.3 When to Protect It
.......................................................................................................................
3.5 We communicate in a professional manner
.......................................................................................
3.6 We use social media responsibly
.......................................................................................................
3.7 We protect the security of our operations
.........................................................................................
3.8 We use our assets wisely
...................................................................................................................
3.8.1 Company Funds
..........................................................................................................................
3.8.2 Company Benefits
.......................................................................................................................
3.8.3 Company Communications Systems and Equipment
................................................................. 3.9 We protect
our intellectual property
..................................................................................................
Chapter 4 The Marketplace
........................................................................................................
4.1 We respect client privacy
...................................................................................................................
4.2 We respect the intellectual property rights of others
........................................................................ 4.3 We
market and sell our products and services responsibly
.............................................................. 4.4 We obtain
competitive information appropriately
..............................................................................
4.5 We use care in procurement and contracting
....................................................................................
4.6 We do not solicit, accept, or give gifts or entertainment that might affect
business judgment ....... 4.7 We do not offer or accept bribes, kickbacks, or
gratuities ................................................................ 4.8
We compete fairly
...............................................................................................................................
4.9 We comply with international law
.......................................................................................................
Chapter 5 The Community
...........................................................................................................
5.1 We communicate honestly and effectively with the media
................................................................ 5.2 We support
charitable giving and volunteering
..................................................................................
5.3 We support involvement in the political process
................................................................................

 


[g23371kki003.gif]

Our Values Our core values define who we are and what we do. They form the
foundation of our business. Honesty... Accountability... Integrity...
Progressiveness... Community... tell the truth take responsibility for your
actions do the right thing find a better way achieve common goals 3

 


[g23371kki004.gif]

Introduction Chapter 1 Our Code of Conduct (the “Code”)¹ is a statement of the
principles and expectations that guide ethical conduct at our Company. The Code
is not a contract of employment and does not give you rights of any kind. Unless
governed by a collective bargaining agreement, employment at the Company is “at
will,” which means that you or the Company may terminate your employment for any
reason or no reason, with or without notice, at any time. The Code applies to
anyone who acts on behalf of the Company or its subsidiaries, including
employees, officers, directors, agents, consultants, temporary workers, and
interns.² Each of us is responsible for promoting and reinforcing an ethical
business environment by: • Understanding and complying with the Code • Making
ethical decisions • Reporting compliance concerns and suspected violations •
Cooperating with internal and external investigations 1.1 Understanding and
complying with the Code • Read the entire Code • Think about how the Code
applies to you and your job • Consider how you would handle ethical situations
that you might face • Take the Code of Conduct training module and other Company
compliance training as assigned • If you have questions, ask your supervisor or
the Legal Department, or contact the Security and Ethics Hotline or the Security
Reporting Website You are also required to conduct the Company’s business in
accordance with applicable law and to comply with company policies and rules
other than the Code. These policies and rules may be referred to in the Code or
made available to you separately. Our policies are available on inSite under
“Forms, Policies and Guides.” 1.2 Making ethical decisions Our Code and policies
cannot address every workplace situation, so you will need to use your common
sense and judgment to make ethical decisions as circumstances dictate. When
faced with a difficult situation, use the following questions to help you make
the right decision. 1. Is it illegal? 2. Is it inconsistent with our values,
Code, or policies? 3. Would I feel uncomfortable describing the decision to my
supervisor? To my family? To the media? 4. Could this decision harm the Company?
5. Could this decision harm other people such as our employees, investors, or
clients? If the answer to any of these questions is “yes” or even “maybe,” do
not make the proposed decision. If you are not sure about any of the answers,
ask your supervisor or the Legal Department or contact the Securities and Ethics
Hotline or the Security Reporting Website for guidance. You are accountable for
your own conduct. You may never violate this Code or any policy simply because a
supervisor or anyone else directs you to do so. If you receive such a request,
you should report the matter immediately. ¹ The Code does not describe all
applicable laws or company policies or provide full details regarding any
applicable laws or company policies. The Code supersedes prior versions and may
be revised by the Company at any time. The online version of the Code (posted on
inSite) supersedes all printed versions. ² All references to the term “employee”
include all of these individuals unless the context requires otherwise. Code
Sections 2.9.2, 2.9.3, and 2.9.4 do not apply to directors who are not employees
of SuperMedia. Instead, applicable state and federal law and the rules of the
applicable stock exchange shall apply. Any waiver of this Code for executive
officers or members of the Board of Directors can be made only by the Board of
Directors or a committee thereof and must be promptly disclosed to the extent
required by applicable law and stock exchange listing standards, including
postings on the Company’s website or in its public filings with the Securities
and Exchange Commission. No other waivers are permitted. Security and Ethics
Hotline: 1-866-699-8120 Security Reporting Website:
http://insite/dept/security/incident-report 4

 


[g23371kki005.gif]

1.3 Reporting compliance concerns and suspected violations Each of us is
responsible for reporting compliance concerns and suspected violations. This
critical action can protect our Company, our investors, our employees, and our
communities. • Report concerns and suspected violations as soon as possible so
the matter can be addressed and the Company may mitigate the risks • We have
three channels for reporting: the Security and Ethics Hotline, the Security
Reporting Website (incident report), and the Legal Department • Reports will be
kept anonymous and confidential to the extent permitted by law and our need to
properly investigate the matter The phone number for the Security and Ethics
Hotline is: 1-866-699-8120 The Security Reporting Website is located at:
http://insite/dept/security/ incident-report You may also contact any attorney
in the Legal Department. Without limiting our ability to discipline those who
violate the Code, we absolutely prohibit retaliation for reporting of ethical
concerns or participation in related investigations. Those who retaliate are
subject to disciplinary action, including termination of employment. Honesty:
“Honesty is the best policy. If I lose my honor, I lose myself.” William
Shakespeare

 


[g23371kki006.gif]

1.4 Cooperating with internal and external investigations You must cooperate
completely in any investigation, including those conducted under the direction
of the Legal Department, the Security Department, the Internal Audit Department,
or our external auditors. This includes: • Providing full, fair, accurate, and
timely testimony, documents, and information • Not interfering with or
obstructing an investigation or attempting to improperly influence an
investigator • Not disclosing or discussing an investigation with unauthorized
persons • Not attempting to investigate a violation or potential violation of
this Code on your own • Not destroying any records relating to the
investigation. See Section 3.3 for more information In addition, if the Company
is the subject of a government investigation or inquiry, you must ensure that
all communications with the government are coordinated by the Legal Department:
• Advise the Legal Department as soon as possible if you are contacted by any
government agency • Provide all applicable testimony, documents, and information
to the Legal Department for review before submission to the government agency
1.5 Leadership responsibilities The Company encourages all employees to
demonstrate and promote ethical behavior and to ensure compliance with the Code.
Those employees in leadership positions, including supervisors, must take on
this additional responsibility with respect to their work groups. This
responsibility includes: • Exemplifying ethical behavior in all actions and
words • Ensuring that all employees understand that business results are never
more important than ethical conduct • Ensuring that all employees understand
that unethical conduct undermines business results and destroys business
reputation • Providing sufficient time during work hours for employees to take
compliance training and ensuring they complete the training • Creating an open
and supportive environment where employees feel comfortable asking questions or
raising ethical or compliance concerns • Identifying compliance risks and
implementing control measures to prevent or detect violations • Requesting or
supporting periodic compliance reviews by the Internal Audit Department and the
Security Department • Taking prompt and consistent corrective and disciplinary
action 1.6 Penalties for code violations Employees who violate the Code are
subject to disciplinary action, including termination of employment, civil
action, and/or criminal prosecution. Misconduct that may result in discipline
includes: • Violating the Code • Requesting or causing others to violate the
Code • Failure to promptly report a known or suspected violation of the Code •
Failure to cooperate in a company investigation of a possible Code violation •
Retaliation against another employee for honest and good — faith reporting of
ethical concerns or participation in related investigations • Failure to
demonstrate leadership and diligence to ensure compliance with the Code
Disciplinary action depends on the circumstances, including the severity of the
Code violation. In some cases, the Code specifies that a violation could or will
result in termination of employment. These are examples only, and they do not
limit the Company’s right to terminate an employee for other Code violations.
Security and Ethics Hotline: 1-866-699-8120 Security Reporting Website:
http://insite/dept/security/incident-report 6

 


[g23371kki007.gif]

Our Employees Chapter 2 2.1 We cultivate a diverse workplace Diversity means
embracing differences and cultivating an inclusive organization that reflects
our marketplace and fosters the full potential in each of us. We believe this is
not just the right thing to do, but it also drives business success. We are
committed to attracting, developing and retaining a highly qualified, diverse
and dedicated work force and complying fully with all laws providing equal
opportunity to all persons without regard to race, color, religion, gender,
sexual orientation, age, national origin, disability, genetic information,
military service or status, veteran status, marital status, citizenship status,
and any other protected category under federal, state, or local law. For company
business, our goal is to only use facilities, sponsor events or maintain
memberships at businesses or organizations that do not have exclusionary
membership practices. Accountability: “Accountability breeds responsibility.”
Stephen R. Covey 7

 


[g23371kki008.gif]

2.2 We do not tolerate discrimination or harassment We have zero tolerance for
discrimination, sexual harassment, and other unlawful harassment based on race,
color, religion, gender, sexual orientation, age, national origin, disability,
genetic information, military service or status, veteran status, marital status,
citizenship status, or any other legally protected category under federal,
state, or local law or harassment based on opposition to unlawful discrimination
or participation in complaint proceedings. Harassment is conduct that creates an
intimidating, offensive, or hostile working environment or that interferes with
work performance that is based upon any of the above-described categories. This
applies to all employees, including coworkers and supervisors, regardless of
title or responsibility and to non-employees inside the workplace. It is
impossible to list all circumstances that may constitute harassment. However,
some examples of harassment include: • Racist, sexist, or ethnic comments or
jokes • Offensive gestures • Physical contact • The display of offensive or
demeaning drawings, objects, or posters • Unwelcome sexual advances • Requests
for sexual favors • Verbally or physically threatening conduct • Any action or
statement creating an intimidating, hostile, or offensive work environment 2.3
We maintain a safe and secure work environment 2.3.1 Violence and weapons We
will not tolerate threatening, dangerous, or abusive behavior by employees in
the workplace, while operating company vehicles or on company business, or by
any persons on company property. We will not tolerate intentional damage to
property. We will take prompt and appropriate action against offenders, up to
and including termination and referral for criminal prosecution. Don’t bring
weapons to work. That includes keeping a weapon in your vehicle on company
property. You may not possess or use any weapon or any component of a weapon
(e.g. ammunition) on company property or while conducting company business in
any location. You must not use any tool, equipment, or other material as a
weapon or as a component of a weapon. You must report any instance of
threatening, dangerous, or abusive behavior (including apparent impairment by
drugs or alcohol), or possession of weapons or components of weapons on company
property to the Security Department. In cases of imminent danger, call 911 or
local law enforcement first, and then contact the Security Department. Q. My
supervisor continually criticizes my work performance. Is this harassment? A.
No. Providing constructive feedback about your work performance is an important
part of your supervisor’s job and is not harassment unless it includes other
prohibited behavior. Q. I have asked my co-worker for a date a couple of times.
Both times she has said it’s not a good idea. Should I give it another try? A.
No. Repeated requests for a date can be perceived as harassment. Q. I am afraid
that someone with whom I’ve had a romantic relationship might try to harm me
while I’m at work. What should I do? A. If you believe that you could become the
victim of domestic violence, you should notify the police and the Security
Department of any person who threatens your safety at the work place or the
safety of your fellow employees. Security and Ethics Hotline: 1-866-699-8120
Security Reporting Website: http://insite/dept/security/incident-report 8

 


[g23371kki009.gif]

2.3.2 Environmental health and safety You are responsible for performing your
job in an environmentally responsible manner, for recognizing environmental
issues, and for seeking advice on how to comply with applicable law. You must
also cooperate with any inspections conducted by the Company or local, state, or
federal health, safety, or environmental agencies. Report any of the following
to the Human Resources Department: • Unsafe conditions • Work-related injuries,
illnesses, and accidents • Environmental hazards and releases of hazardous
substances • Failure to comply with environmental guidelines • Any contact from
local, state, or federal health, safety, or environmental agencies If you are a
supervisor, you have the following additional responsibilities: • Ensure that
your team knows and follows the safety practices applicable to each of their
jobs • Enforce all applicable regulations and policies • Refer all safety issues
that come to your attention to the Human Resources Department 2.3.3 Illegal
drugs and controlled substances While on company time, conducting company
business, on company premises, or while operating company equipment or vehicles,
you may never: • Use, be under the influence of, transfer, sell, manufacture, or
possess illegal drugs (which include any controlled substances that have not
been prescribed for you by your doctor) or drug paraphernalia • Report to work
under the influence of any illegal drug (e.g. show any sign of having taken an
illegal drug or drug testing demonstrates that you have used or consumed an
illegal drug) If you are taking any medication that creates a safety risk, you
must report this to your supervisor, and you must not operate any company
machinery or vehicle if the medication affects your perception or
responsiveness. 2.3.4 Alcohol You may never possess or drink alcohol, or be
under the influence of alcohol, while at work, while conducting company
business, or while engaging in company activities. However, you may drink
alcohol in moderation when served at company functions authorized by a
department vice president or higher senior executive or at external events where
you are representing the Company. Consumption of alcohol at such events is
completely voluntary and must never be done in a manner that would embarrass or
harm the Company. In addition, you may never transport, possess, serve, or drink
alcohol in a company vehicle or in any vehicle being used for company business
in any manner that violates any law, such as an “open container law” or a law
prohibiting alcohol in the passenger compartment of a car. Q. Is it okay to have
an alcoholic beverage at lunchtime? A. No, because you might be under the
influence of alcohol when you return to work. Security and Ethics Hotline:
1-866-699-8120 Security Reporting Website:
http://insite/dept/security/incident-report 9

 


[g23371kki010.gif]

2.4 We avoid unproductive and unlawful activities Gambling, solicitation, and
fundraising that distract from work productivity, may be perceived as coercive,
and may be unlawful. You may not do any of the following on company premises, on
company systems, or while conducting company business: • Gamble or participate
in games of chance (including raffles, sports pools, card games, or lotteries) •
Collect or pool funds for the purposes of gambling or related activities •
Solicit or distribute literature • Permit non-employees to solicit or distribute
literature on company premises unless officially approved by the Human Resources
Department • Raise funds for charities or engage in other philanthropic efforts
unless officially approved by the Human Resources Department You may verify
approved activities by contacting the Security and Ethics Hotline or the
Security Reporting Website. 2.5 We protect personal information We acquire and
retain personal information about our employees in the normal course of
operations, such as for employee identification purposes and provision of
employee benefits. You must take appropriate steps to protect all personal
employee information, including social security numbers, identification numbers,
and residential telephone numbers and addresses. You must never access, obtain,
or disclose another employee’s personal information unless you have proper
approval and are acting for legitimate business purposes and in accordance with
applicable laws and company policies. See the Information Security Policy for
more information. 2.6 We monitor employee activity as permitted by law and
dictated by legitimate business needs In order to protect company assets,
provide excellent client service, and ensure a safe workplace, it is sometimes
necessary to monitor employees and company systems. As permitted by law, we may
inspect, monitor, and record the use of all company property, vehicles, systems,
and facilities — with or without notice — and search any and all company
property at any time, as well as any personal property (including vehicles) on
company premises and record and monitor any client conversations (both inbound
and outbound) at any time with or without notice. Unless you are participating
in an approved observation program or you have obtained approval from the Legal
Department, you may not record or videotape another employee, client, supplier,
competitor, or any other person, or access another employee’s systems, records,
or equipment without that person’s knowledge and approval. You may verify
approved activities by contacting the Security and Ethics Hotline or the
Security Reporting Website. 2.7 We conduct ourselves with integrity both on and
off the job Employees must avoid conduct off the job that could impair work
performance or affect our reputation or business interests. You must promptly
advise the Human Resources Department of any criminal arrest or conviction that
may affect your ability to perform your job as well as all felony convictions.
Security and Ethics Hotline: 1-866-699-8120 Security Reporting Website:
http://insite/dept/security/incident-report 10

 


[g23371kki011.gif]

2.8 We do not trade on or disclose insider information As an employee, you may
become aware of material non-public information — that is, information that is
not publicly available and that could reasonably lead a person to buy, sell, or
hold our or another company’s securities. Examples of “material information”
include: • Financial results or expectations for the quarter or the year •
Financial forecasts • Changes in dividends or dividend policy • Possible
mergers, acquisitions, joint ventures, asset purchases, asset sales, and other
investments in companies • Changes in relationships with significant suppliers •
Obtaining or losing important contracts • Important product developments • Major
financing developments • Major personnel changes • Major litigation developments
“Non-public information” means information that has not been effectively
disclosed to the public. Examples of effective public disclosure include public
filings with the Securities and Exchange Commission and company press releases.
Information remains “non public” until it is publicly disclosed and adequate
time has passed to allow the market to digest such information. You must never
use material non-public information (even if you acquired it as a “tip” from
others) to trade — or to advise or assist another person in trading — in our or
any other company’s securities. This also prohibits you from trading in
derivatives of these securities, such as call or put options. Trading could
include shifting account balances or changing allotments or investment
directions through company plans. There are extensive and complex legal rules
relating to insider trading. If you are unsure whether information is material
non-public information, you should consult the Legal Department before making
any decision to buy or sell a security, or before disclosing such information.
Insider trading and tipping is illegal and can result in severe civil or
criminal penalties, including imprisonment. These restrictions also apply to
family members and others living in your household. You are responsible for
ensuring their compliance with these restrictions. The Insider Trading Policy
provides additional information and is available on inSite under “Forms,
Policies, and Guides.” See also Section 2.9.6 below regarding other prohibited
transactions in securities. 2.9 We avoid conflicts of interest When you
represent the Company, you must avoid any real or apparent conflict between your
interests and those of the Company. You must never use company property or
information for personal gain or take personal advantage of any opportunity that
arises in the course of your work for the Company. Conflicts of interest may
arise in various situations. If you have questions about a possible conflict of
interest, contact the Legal Department for guidance. Q. A coworker told me that
he bought a number of domain names he thinks the Company would be willing to buy
at a premium in connection with a future product rollout. Should I report this?
A. Yes. By purchasing the domain names, your coworker has taken personal
advantage of a Company opportunity and has used Company information for personal
gain. This is a serious conflict of interest in violation of the Code. Security
and Ethics Hotline: 1-866-699-8120 Security Reporting Website:
http://insite/dept/security/incident-report 11

 


[g23371kki012.gif]

2.9.1 Close personal relationships You may have a real or apparent conflict of
interest when, in your capacity as an employee of the Company, you interact with
someone with whom you have a close personal relationship, such as: • Your spouse
or former spouse • Family and household members • Partners and former partners
in a business • Someone with whom you have or had a romantic relationship To
avoid a real or apparent conflict of interest, you may not: • Supervise, even
indirectly, someone with whom you have a close personal relationship •
Participate in the selection process for, or supervise the Company’s
relationship with, a company that does business with us if it employs someone
with whom you have such a close personal relationship If you develop a
relationship described above, you must disclose the relationship as soon as you
become aware of it to the Security and Ethics Hotline or the Security Reporting
Website. 2.9.2 Outside employment You may not — with or without compensation —
be self-employed or employed by, consult with, own, perform services for, or aid
a company or organization (including a charitable organization), that is a
supplier or competitor of the Company, or in any of the same lines of business
as the Company or in any line of business which the Company is actively seeking
to enter. You may not be employed or perform services for any other organization
if such employment or service conflicts with your schedule and responsibilities
with the Company or your involvement with such organization creates any negative
consequences or connotations for the Company. 2.9.3 Outside activities Many
employees participate in outside organiza- tions (such as local school boards or
homeowners’ associations). Membership in these associations can cause conflicts
if and when you make decisions regarding the Company or our products. If you are
a member of an outside organization, Q. I am a Media Consultant, but I would
like to provide website development and search engine optimization services on a
freelance basis in my spare time. Is this permitted? A. No. You may not provide
website development or search engine optimization services because these
services would compete with services provided by the Company. This is prohibited
even though you do not provide these services as part of your job with the
Company. you must remove yourself from discussing or voting on any matter that
involves the inter- ests of the Company or our competitors. In addition, you
must disclose this conflict to your outside organization without disclosing
non-public company information. You must also disclose any potential conflict by
reporting it to the Legal Department. You must obtain approval from the Legal
Department prior to serving on a board or committee of a public company, or
acting as a representative of the Company on a board or committee of any outside
organization. Integrity: “I never had a policy; I have just tried to do my very
best each and every day.” Abraham Lincoln 12

 


[g23371kki013.gif]

2.9.4 Personal political interests Your personal political contributions and
activities must be kept separate from the Company. • Contributions: If you make
political contributions, you may not refer in any way to your employment or use
company assets, including the Company’s name, in connection with your
contributions, unless required to do so by law. See Section 5.3 regarding
contributions of company funds or assets. • Appearances: If you are appearing
before a government body or engaging in contact with a public official outside
of your ordinary work duties regarding a business in which the Company is
engaged or a business issue in which the Company has an interest, you should
make it clear that you are not representing the Company, and you should report
the matter to the Security and Ethics Hotline or the Security Reporting Website
in advance of the appearance or contact. • Seeking Public Office: Before you
seek any elected or accept any appointed political office, including a local
position, such as a school board position, you must obtain approval from the
Legal Department to ensure that no potential conflict of interest exists. 2.9.5
Significant financial interest in clients, suppliers, or competitors A potential
conflict of interest exists if you participate in or attempt to influence a
decision or transaction that could provide financial gain to you or other
persons with whom you have a close personal relationship. To ensure compliance,
report any significant financial interest that you have, or to your knowledge,
any person with whom you have a close personal relationship has, in a client,
supplier, or competitor of the Company. Examples of persons with whom you may
have a close personal relationship include: • Your spouse or former spouse •
Family and household members • Partners and former partners in a business •
Someone with who you have or had a romantic relationship A “significant
financial interest” is any financial interest in a privately held or publicly
traded company that is (a) more than one percent of a company’s issued and
outstanding securities or ownership or other financial interests; and (b) in the
case of an employee, exceeds 25% of the employee’s annual total compensation
from the Company. 2.9.6 Transactions in securities In addition to the
prohibition against insider trading discussed in Section 2.8 above, the
following transactions in securities are prohibited: • Investments in companies
with whom you conduct business on the company’s behalf: If you conduct or
supervise business on our behalf with another company, you must not invest or
trade in that company’s securities or derivatives of those securities. If you
already own stock in that company, you must disclose your ownership interest to
the Security and Ethics Hotline or Security Reporting Website, and seek approval
from the Legal Department prior to trading in that company’s securities or
derivatives of those securities. • Benefitting from devaluation of company
securities: You must not engage in any financial transaction that permits you to
benefit from the devaluation of the Company’s stocks, bonds, or other
securities, including short selling or buying “put” options on the Company’s
stock. • Other transactions potentially affecting business judgment: You may not
participate in financial transactions in the stock or other securities of
suppliers, prospective suppliers, clients, or competitors of the Company if
these transactions may influence, or appear to influence, your business judgment
on behalf of the Company. Q. My brother owns a business and would like to
advertise with us. May I handle this account? A. No. Even if you treat your
brother’s account the same as other accounts, your handling of it may give the
appearance of impropriety. Report the matter so that the account can be
reassigned to a Media Consultant outside of your chain of command. Q. As part of
my divorce settlement, my former spouse and I each own 50% interests in a small
business that is worth more than ten times my annual total compensation. I have
no involvement in the operation of the business. May I handle the advertising
for this business? A. This is not permitted because: • You have a significant
financial interest in the business • A person with whom you have a close
personal relation- ship (former spouse and current business partner) has a
significant financial interest in the business Either of these could be a real
or apparent conflict of interest that you must report. 2.9.7 Loans Personal
loans or advances of credit from the Company — or even assistance with securing
a loan or advance of credit — to any executive officer are unlawful and strictly
prohibited. Personal loans from the Company to any other employee are not
permitted, except for draws made available to all similarly situated Media
Consultants under compensation plans approved by the Company. Loans between
employees who are in a direct or indirect reporting relationship are also not
permitted. Security and Ethics Hotline: 1-866-699-8120 Security Reporting
Website: http://insite/dept/security/incident-report 13

 


[g23371kki014.gif]

Our Company Chapter 3 3.1 We create and maintain accurate records Accurate
records are vital to the success of our business. You must create accurate
records that reflect the true nature of the transactions and activities that
they record. This includes: • Correct date • No false or misleading content •
Authentic signature and initials • Authentic voice verification (for voice
recordings) • No alterations to documents after they are signed and/or
initialed, including the addition or deletion of contract terms Do not sign,
initial, or cut and paste any other person’s signature or initials on any
document for any reason. Forgery or fraud will result in termination of
employment. We do not tolerate falsification or improper alteration of records.
It is never appropriate to direct someone else to prepare or approve a false or
misleading record, and it is no excuse to say that someone else directed you to
make a record that you knew or had reason to suspect was false or misleading. It
is also no excuse to create a false or misleading record for the purpose of
convenience, including for the convenience of a client. These requirements apply
to all company records, including: • Time, attendance, and absence reports •
Expense reimbursement requests • Requests for company benefits • Advertising
Agreements, copy sheets, and other contracts and forms • Submissions of sales •
Submissions of contract cancellations • All financial records You must resolve
discrepancies in any records within your control and make appropriate
corrections. If you suspect or learn that records outside of your control are
misleading or contain errors, you must promptly inform your supervisor, who must
resolve the discrepancies and make appropriate corrections and/or report the
matter to the Security and Ethics Hotline or Security Reporting Website. Even a
minor error can affect the truthfulness of a record, so you must report all
errors, regardless of their size or how long ago they may have occurred. 3.2 We
promote transparent and complete disclosure We are committed to transparency in
financial reporting to enhance investors’ understanding of our business and to
facilitate informed investment decisions. All disclosures made in financial
reports and public documents filed with the Securities and Exchange Commission,
and other public communications must be full, fair, accurate, timely, and
understandable. To ensure accurate reporting, we employ both internal and
outside auditors. See Section 1.4 regarding cooperating with investigations. Q.
What is a record? A. Records include information, documents, and data that are
fixed in a medium, regardless of physical form, that are generated or received
by the Company in connection with transacting its business, and are preserved
for a period of time as required by law or operational needs, as evidence of the
organization, functions, policies, decisions, procedures, operations, or other
activities of the Company, whether maintained in individual offices on the
Company’s premises, at home, or at any other offsite location, including on
laptop computers, mobile devices, and any other device that has the capability
to store such material. Records can be paper documents, microfilm, audiotapes,
videotapes, electronic documents and files on work station hard drives, servers,
diskettes, or compact disks, memoranda, correspondence, reports, word processing
and spreadsheet files, minutes of meetings, handwritten notes, facsimile
messages, e-mail messages, instant mail messages, electronic images, completed
forms, dictation tapes, photographs, maps, charts, computer printouts, and
drawings. Q. I am concerned that my department’s monthly performance report
contains false information. I mentioned it to my supervisor two weeks ago, but
he hasn’t done anything about it. What should I do? A. You should report those
concerns to the Security and Ethics Hotline or the Security Reporting Website.
You may report this information without fear of retaliation. We absolutely
prohibit retaliation for honest and good faith reporting of ethical concerns. Q.
After my client signed the Advertising Agreement, she called me to request an
additional item. To save time, may I add the item to the original contract? A.
No. It is never appropriate to alter an already- signed document. You must
prepare a new Advertising Agreement reflecting the additional item and obtain
the client’s signature. Q. My supervisor instructed me to wait until the next
pay period before reporting the loss I have to take on an account. What should I
do? A. Do not delay the reporting of the loss. It is no excuse to say that your
supervisor directed you to make a record that you knew was false or misleading.
You should report the matter to the Security and Ethics Hotline or Security
Reporting Website without fear of retaliation. We absolutely prohibit
retaliation for honest and good faith reporting of ethical concerns. Security
and Ethics Hotline: 1-866-699-8120 Security Reporting Website:
http://insite/dept/security/incident-report 14

 


[g23371kki015.gif]

3.3 We properly manage and retain company records Company records must be
retained according to applicable laws and the Records Management and Retention
Policy and Records Retention Schedule. You may never destroy, alter, mutilate,
or conceal, either intentionally or through inaction, any record if you have
been directed to retain it or if you know, or reasonably believe there is a
possibility, of any litigation, or any internal or external investigation
concerning that record. If any person directs you to violate this policy, you
must contact the Legal Department and use all reasonable measures to protect the
record. 3.4 We safeguard company information Our company information is vital to
our success, and each of us is responsible for protecting it. 3.4.1 What to
protect Company information includes: • Material non public information, which
is information that could reasonably lead a person to buy, sell, or hold our or
another company’s securities • Non public information entrusted to the company,
which includes trade secrets, client information, company financial data,
internal business performance, internal employee communications, and future
product launches • Publicly available information in which we or others have
intellectual property rights, such as copyrighted materials. For further
discussion regarding intellectual property, see Section 3.9 below. 3.4.2 How to
protect It You must safeguard non public company information by following
company policies and procedures and contractual agreements for identifying,
using, retaining, protecting, and disclosing this information. In particular,
you must: • Not use non public company information for any purpose unrelated to
the work of the company • Not release non public company information unless you
have been designated as a person that is authorized to speak on behalf of the
company • Not release non public company information to third parties unless
specifically authorized by the Legal Department, and then only if the
information is protected by a nondisclosure agreement in a form approved by the
Legal Department • Only disclose non-public company information to employees who
have demonstrated a legitimate, business — related need for the information •
Coordinate with the Legal Department regarding the response to any subpoena or
court order that requires the disclosure of non-public information 3.4.3 When to
protect it Your obligation not to disclose non public company information: •
Applies to disclosures using any communications medium, including the Internet.
See Section 3.6 regarding social media for more information • Continues to apply
after you depart from the company. Without the Legal Department’s specific prior
written authorization, you may never use or disclose non-public company
information after you depart from the company. Further, you must not accept a
job with another company if your new duties would cause you to use or disclose
non-public company information • Continues to apply to information related to
but not disclosed along with properly disclosed company information If you
suspect or are aware of any improper disclosure of non-public company
information, you must report the matter as soon as possible. Security and Ethics
Hotline: 1-866-699-8120 Security Reporting Website:
http://insite/dept/security/incident-report 15

 


[g23371kki016.gif]

3.5 We communicate in a professional manner In the course of litigation or a
governmental investigation, Company records, including all forms of
communications — including emails, instant messages, text messages, voice mails,
memoranda, and notes — may be obtained by third parties or the media. Therefore,
it is critical that employees communicate in a professional manner, as follows:
• Be clear, concise, factual, and accurate • Do not editorialize or speculate •
Do not exaggerate or use sarcasm • Do not use profanity or make derogatory
statements • Do not make legal conclusions (unless you are a company attorney)
3.6 We use social media responsibly We encourage responsible use of social
network websites and other media to support and discuss our business in a
professional and positive manner. Use of social media by our employees should
always further our core values of honesty, integrity, and accountability. When
using company-sponsored social media platforms or when communicating about the
Company or company business on any social media platform, you must: • Disclose
your identity (no aliases or pseudonyms) and your connection and role with the
Company • Include a disclaimer in your communication that states “the views
expressed in this communication are personal and do not necessarily reflect the
view of SuperMedia” (unless your are acting on behalf of the Company in your
official capacity) • Not post comments that are untruthful, disrespectful,
inflammatory, derogatory, or offensive • Comply with the additional requirements
in the Social Media Policy. This policy applies during working hours and
non-working hours and at company work locations and elsewhere See the Social
Media Policy for more information. 3.7 We protect the security of our operations
We must secure our operations, including facilities, systems, and information,
from sabotage and espionage. You must take all appropriate precautions to
protect the Company's facilities, including: • Not leaving visitors unescorted
or leaving sensitive areas unattended or unlocked • Wearing your identification
badge when on company property (or, if appropriate, while on company business)
and requesting identification from others on company property or at business
meetings whom you do not recognize • Reporting all suspicious activity to the
Security Department Communication and information systems are provided to
employees to conduct company business and are valuable assets that must be
protected by all employees. To protect the Company’s systems and information,
you must: • Protect the security of any access name and password that you use
for any company computer, network, or communication device • Scan all software,
data files, and media acquired through public networks (e.g. the Internet) or
from outside parties for malware and viruses prior to installation or use • Use
only approved and properly licensed software in accordance with the applicable
software owner's license agreements • Obtain proper authorization prior to
acquiring, accessing, using, altering, disposing of, or destroying company data
• Not leave unsecured laptops, cell phones, or confidential information
unattended, whether at company work locations or elsewhere See the Information
Security Policy for more information regarding required security procedures.
Security and Ethics Hotline: 1-866-699-8120 Security Reporting Website:
http://insite/dept/security/incident-report 16

 


[g23371kki017.gif]

3.8 We use our assets wisely Company assets, including time, funds, supplies,
equipment, and information, must be used for legitimate business purposes and
not for personal financial gain. You must always protect the Company’s assets
and any assets entrusted to your care by clients, suppliers and others, by not
lending, selling, giving away, disposing of, or losing them, regardless of their
condition or value, without specific authorization. 3.8.1 Company funds Company
funds -- which include anything that has or represents financial value -- must
be handled responsibly, honestly, and in accordance with applicable policies.
Personal or unauthorized use of company funds is strictly prohibited. Corporate
credit cards must be used solely for authorized business purposes and may not be
used for personal charges. If the Company overpays any amount owed to you,
including base salary, bonuses, commissions, or expense reimbursement, you must
promptly notify the Company and repay any overpayment. 3.8.2 Company benefits
Our benefit plans and programs are provided as compensation and must be used
honestly. You must not misrepresent your health status, your covered members,
your beneficiaries, or any other facts, including reasons for absence, in order
to claim benefits to which you, or someone else, are not entitled. 3.8.3 Company
communications systems and equipment Limited personal use of company
communications systems and equipment, such as for personal telephone calls,
e-mails, instant messaging, or Internet access, is permissible so long as it
does not interfere with work responsibilities or business operations or create
incremental costs. You may never use company communications systems or equipment
to engage in activities that are unlawful or violate this Code or company
policies. Examples of inappropriate uses include: • Pornographic, obscene,
offensive, harassing, or discriminatory content • Chain letters, pyramid
schemes, or commercial ventures • Defamatory content • Violent content •
Religious materials or unauthorized mass distributions • Gambling or
auction-related materials or games • Large personal files containing graphic or
audio material • Violation of others’ intellectual property rights • Malicious
software or instructions for compromising the Company’s security 3.9 We protect
our intellectual property Among our most valuable assets is intellectual
property, which includes: • Copyrights in the advertising, directories, and
websites created or acquired by the Company • Trademarks and service marks of
our products and services • Trademarks and service marks that are licensed to
the Company • Trade secrets • Patents protecting our inventions To protect our
copyrighted materials, trademarks, and service marks (including those that are
licensed to the Company): • Affix proper trademark, service mark, or copyright
symbols • Adhere to approved corporate branding specifications • Do not permit
suppliers, clients, or others to use our trademarks without a written license
approved by the Legal Department • Refer all requests for company-sponsored
endorsements or testimonials to the Marketing Communications Department •
Contact the Legal Department to seek guidance or report misuse You must also
protect the company’s trade secrets and other confidential and proprietary
information. In order for Company trade secrets or other confidential and
proprietary information to be disclosed to a party outside of the Company: •
There must be a legitimate business need to know the information • The
disclosure must be pursuant to a nondisclosure agreement drafted and/or approved
the Legal Department If you develop an innovative and useful business method,
process, or device, you must contact the Legal Department so that a patent
application can be filed, if appropriate. 17

 


[g23371kki018.gif]

The Marketplace Chapter 4 4.1 We respect client privacy We are committed to
complying with applicable privacy laws affecting our clients. Recording or
Monitoring. You must not — or permit others to — access, listen to, monitor, or
record any client conversation, except when complying with a law or legal order
or pursuant to a quality control or verification program approved by the Legal
Department. Disclosure of Confidential Client Information. In addition to
protecting client communications, you must also protect confidential client
information whether obtained from the client directly or from our business
partners. This means you must not use, access, or disclose confidential client
information except as authorized. Confidential client information includes: •
Personal identifying information, such as social security numbers • Credit card
numbers • Account status and credit history • Unpublished advertising orders •
Pricing or incentives made available to a client We may receive subpoenas or
court orders seeking information about our clients. You must refer any inquiries
or requests of this kind to the Legal Department. You must ensure that suppliers
make appropriate arrangements to protect client privacy and identifying
information. If you are aware of or even suspect a breach of client privacy—
including a loss of a client’s personal identifying information — you must
immediately notify the Security Department. Requests Not to Be Contacted. We
have adopted policies to ensure that a client’s request not to be contacted by
telephone or by e-mail is respected. See the Do Not Contact/Call and Do Not
Contact/e-mail policies that are included in Sales Policy. Q. A client asked me
about her competitor’s advertising plans for the upcoming publication cycle.
What can I tell her? A. We do not disclose information about a client’s
unpublished advertising program (including ad size, headings, etc.) to any other
client. However, we may show previously published ads as an example of an
effective advertising program. Progressiveness: “Business can be a source of
progressive change.” Gerry Greenfield 18

 


[g23371kki019.gif]

4.2 We respect the intellectual property rights of others We must comply with
all applicable laws and agreements that protect the intellectual property rights
of others, including rights associated with proprietary information, trademarks,
and copyrighted materials. Proprietary Information. We must not request or allow
new employees to reveal proprietary information about their previous employer,
particularly when a nondisclosure agreement is in place. When dealing with
clients and suppliers, we generally prefer not to receive proprietary
information. However, if we have a legitimate need to receive another party’s
proprietary information, we may receive it pursuant to a nondisclosure agreement
that is approved by the Legal Department. Each employee who receives proprietary
information from a third party pursuant to a nondisclosure agreement is
responsible for ensuring compliance with the terms of the agreement. Trademarks.
Before using any new trademark, service mark, or logo, contact the Legal
Department to check its availability. In addition, any trademarks, service
marks, or logos that we license from third parties (such as the telephone
company brands that appear on our telephone directories) must be used in strict
compliance with applicable branding agreements and brand identity guidelines. If
you have any questions about these agreements or guidelines, contact the
Marketing Department or the Legal Department for guidance. Copyrighted
Materials. Unless you obtain the copyright owner’s specific prior written
consent, you may not copy, distribute, display, perform, or modify third-party
copyrighted materials. A work may be protected by a copyright even if there is
no notice on the work. For example, a directory publisher generally has a
copyright in the advertising that it creates for its clients. If a client
supplies you with or asks you to copy artwork, photos, or text to appear in the
client’s ads, ask the client: “Did you or your employee create the material?” If
the answer is “No,” ask the client: “Do you have permission to use it?” If the
answer to the second question is “No” or “I don’t know,” the material cannot be
used. If the answer is “Yes,” the client must provide proof of permission. If
the client wants us to make changes to the material, ask the client: “Do you
have permission to make changes?” If the answer is “No” or “I don’t know,” the
material cannot be changed. If the answer is “Yes,” the client must provide
proof of permission. 4.3 We market and sell our products and services
responsibly We promote our products and services truthfully based on the value
provided to the client and through accurate comparisons to competitors’ products
and services. This means that you must: • Not make inaccurate, misleading, or
unsubstantiated claims in marketing materials or when discussing our products
and services with clients or others • Not make false statements to induce a
client to enter into and Advertising Agreement, including promising placement or
position when not accurate • Use only marketing material approved by the
Marketing Department and the Legal Department • Use only scripts approved by the
Sales Training Department and the Legal Department • Not make inaccurate,
misleading, or unsubstantiated comparisons to competitors’ products and services
• Not comment on competitors’ character, financial condition, or potential legal
or regulatory problems • Not make negative remarks about competitors and their
products or services Q. A client wants us to publish an ad that looks exactly
like the ad the client has in a competitor’s directory. Can we do this? A. No.
We cannot copy an ad from another publication unless that publisher provides
written permission to do so, signed by an officer of the publisher. Q. The
client would still like for the ad to look similar to the other ad. How much of
the ad do we need to change for this to be okay? A. There is no specific rule
about how much an ad must be changed so that it does not constitute
infringement. If the new ad is “substantially similar” to the original, it
likely will be infringing. We should start over with a new ad design. Q. My
clients keep telling me how our products have helped them grow their business.
I’d like to tell prospective clients about these examples so that they can
succeed, too. Is this okay? A. Client testimonials can be effective, but we only
use testimonials that have been approved by the Marketing Department and for
which we have obtained a release. Do not use any other testimonials because they
could be misinterpreted as a guarantee of business success. While our marketing
materials sometimes refer to usage, return on investment, or other statistics,
this information is properly gathered, reviewed, validated, and documented. You
must use only approved marketing materials and scripts. 19

 


[g23371kki020.gif]

4.4 We obtain competitive information appropriately While it is entirely proper
for employees to gather information about competitors, you must avoid even the
appearance of improperly acquiring this information. You must accurately
identify yourself and never misrepresent your identity when gathering
competitive information. You must also ensure that any agents or consultants
employed to obtain competitive information on the Company’s behalf also
represent themselves accurately and follow these principles. Generally, it is
appropriate to gather competitive information from public sources, industry
gatherings and surveys, and benchmarking/competitive research. It is never
appropriate to request or obtain non-public competitor information from
competitors or former employees of competitors, who must abide by any
non-disclosure or confidentiality agreements with their former employers It is
also never appropriate to commit theft or espionage or breach a competitor’s non
disclosure agreement. If you have reason to believe that competitive information
obtained from clients or others may not be public information, you should
consult with the Legal Department before accepting or using the information. 4.5
We use care in procurement and contracting You must use care and good judgment
in selecting and maintaining relationships with all of our suppliers. Employees
who participate in the selection of any supplier must: • Coordinate the
procurement through the Sourcing/Contract Management Department and the Legal
Department • Use a selection process that is fair, does not improperly
discriminate, and complies with all Company policies and procedures • Ensure
suppliers are apprised of their obligation to abide by the Company’s standards
of business conduct • When the supplier or project is located outside the U.S.,
consult the Legal Department to discuss additional legal requirements that may
apply. See Section 4.9 for further information • Not require a supplier to be a
client in order to gain our business. See Section 4.8 for further information
All agreements that bind the Company, whether for the purchase or sale of
products or services or otherwise, must be: • Drafted and/or approved by the
Legal Department • Approved and executed in accordance with the Authority to
Approve Transactions Policy This includes: • Letters of intent • Memoranda of
understanding • Nondisclosure agreements • Statements of work • Any amendment or
addendum to the above You may not authorize changes to the Company’s standard
contract forms, including the Advertising Agreement, without the prior approval
of the Legal Department in each instance. Security and Ethics Hotline:
1-866-699-8120 Security Reporting Website:
http://insite/dept/security/incident-report 20

 


[g23371kki021.gif]

4.6 We do not solicit, accept, or give gifts or entertainment that might affect
business judgment Gifts or entertainment may promote goodwill in business
relationships, but we must avoid gifts or entertainment that might influence, or
appear to influence, the recipient’s ability to make objective business
decisions. We may not accept or give gifts or entertainment if the gift or
entertainment fits any of the following descriptions: • Solicited by the
recipient • Excessive in value or unduly lavish • Given to or received from the
same party on a regular or frequent basis • Gifts of cash or monetary
equivalents, unless as part of a marketing program pre - approved by the Legal
Department • Entertainment in an inappropriate setting (such as an adult
entertainment venue) • Given by a bidder in a formal procurement process to
anyone involved in or supervising that process • Given to a local, state,
federal, or foreign governmental official • Creating the appearance of undue
influence, unfairness, or impropriety This rule applies to gifts and
entertainment provided or accepted by you or a member of your immediate family,
whether company or personal resources are used. Contact the Legal Department if
you have questions about appropriate gifts or entertainment. 4.7 We do not offer
or accept bribes, kickbacks, or gratuities It is never appropriate to offer or
accept bribes, kickbacks, or gratuities. You should politely decline all
gratuities (e.g., gifts of cash or monetary equivalents) and report any bribe or
kickback offered to you to the Security and Ethics Hotline or Security Reporting
Website. If you are unsure if a payment or gift is a bribe, kickback or
gratuity, you should seek guidance from the Legal Department. It is never
appropriate to offer or accept personal loans or guarantees (e.g., preferences
or discounts not generally offered to similarly situated persons on similar
terms) to or from our clients, suppliers, or competitors 4.8 We compete fairly
We are committed to compliance with antitrust laws. If you have any questions
about whether any activity falls into the following categories, or if you have
any information about someone in the Company engaging in the following types of
conduct, you must contact the Legal Department. First, the antitrust laws
prohibit agreements with competitors that fix prices, divide markets, rig bids,
or otherwise limit competition. Both explicit agreements and informal
“understandings” or “winks and nods” are against the law. Violation of these
laws may result in serious consequences for the Company and you, including
criminal liability and imprisonment. The following activities are prohibited: •
Price Fixing. You must not agree with a competitor on prices or set prices in
concert with a competitor. • Market Allocation. You must not agree with a
competitor to divide markets or engage in any communications with competitors
about the places or clients for which they or we are competing. • Bid Rigging.
You must not agree with a competitor or supplier to set the terms or direct the
outcome of a bidding process. You also must not engage in any communications
with competitors about bids. • Group Boycotts. You must not boycott a supplier
or client as a way to make the supplier or client stop dealing with a rival. A
group boycott — an agreement with others not to deal with another person or
business — may violate the antitrust laws if it is used to force clients to pay
higher prices or to hinder a rival from entering the market. Q. A supplier has
invited me to attend a World Series game in a distant city and has also offered
to pay for my airfare and hotel accommodations. May I accept this invitation? A.
Tickets to and refreshments at sporting events are generally acceptable forms of
entertainment. Although we may sometimes provide airfare and hotel
accommodations as part of approved client-recognition events, we do not allow
our employees to receive airfare or hotel accommodations in connection with
entertainment. If no other prohibition applies, you may accept the ticket and
game-related refreshments if you pay for your own airfare and hotel
accommodations. Security and Ethics Hotline: 1-866-699-8120 Security Reporting
Website: http://insite/dept/security/incident-report 21

 


[g23371kki022.gif]

In addition, you should be careful of the following: • Joint Ventures, Teaming
Arrangements, and Non-Competition Agreements. The antitrust laws do not prohibit
all joint ventures or teaming arrangements. Sometimes agreements not to compete
are permissible as part of otherwise valid business arrangements. You may not
submit a joint bid, or negotiate a joint venture, teaming arrangement, or a
non-compete agreement without the involvement and approval of the Legal
Department. Second, the antitrust laws prohibit certain types of unilateral
conduct, that is, conduct undertaken by one company alone. Violation of this
prohibition may result in large fines and judgments. You must not engage in the
following conduct: • Sabotage. Do not tamper with competitors’ products, sales
materials, or other property. • False Statements. When making comparisons to a
competitor, stick to the facts. Do not embellish, exaggerate, or mislead. •
Setting Resale Prices. You may not try to establish the price that resellers or
distributors charge for our products. The antitrust laws limit the circumstances
in which some business or marketing decisions are permissible. Before engaging
in any of the conduct described below, consult the Legal Department for
guidance: • Exclusive Dealing. Exclusive dealing occurs when a company requires,
as a condition of doing business, that a client forego dealing with competitors.
• Refusals To Deal. Refusals to deal occur when a company declines to offer to
one client a service that it makes available to other clients, or when a company
offers a service to one client on more burdensome terms than it makes available
to other similarly situated clients. • Tying. Tying occurs when a company forces
a client who wants one product to buy a second product, as a condition of buying
the desired product. • Reciprocal Dealing. Reciprocal dealing occurs when a
company forces a supplier to buy something from the company as a condition for
the company continuing its business relationship with the supplier. • Setting
Prices Below Cost. The antitrust laws limit the circumstances in which a company
may set prices below cost. 4.9 We comply with international law We are committed
to following not only U.S. laws that deal with foreign business transactions but
also with the laws of the countries where we decide to do business. These laws
include the Foreign Corrupt Practices Act and laws regarding embargoes, economic
sanctions, and illegal boycotts. They also include import and export control
laws, which apply not only to products but also the exchange of information
across national boundaries or even to foreign nationals within the U.S. Failure
to comply with these laws could result in criminal and civil penalties. To
ensure compliance, you must consult the Legal Department before: • Locating or
moving a project, unit, group, or any business activity outside the U.S. •
Obtaining services from persons or external suppliers located outside the U.S. •
Exporting any product, service, or technical information (e.g. manufacturing
processes, product use, or commercial and technical expertise, data, or
software) from the U.S. or moving it between or among countries • Providing any
product, service, or technical information to parties that previously have been
denied an export license • Discussing with or displaying to foreign nationals
(including company employees) any company technical information, equipment, or
non public information or its application, whether in the U.S. or abroad, either
on company or personal business • Paying, offering to pay, or authorizing the
payment of, anything of value to or for the benefit of a foreign official •
Providing information to third parties about our past, present, or prospective
business relationships with foreign countries, companies, or nationals Q. An
acquaintance who works for a competitor asked me if we were going to increase
our prices. I refused to discuss it, but what should I do now? A. You must
report the matter to the Legal Department, the Security and Ethics Hotline, or
the Security Reporting Website. Tip: If you attend an industry association
meeting or similar gathering and prohibited discussion (see above list) occurs,
you must leave the meeting in a very conspicuous manner, and if minutes are
being taken, insist that your departure is noted. Then report the matter as
noted above. Security and Ethics Hotline: 1-866-699-8120 Security Reporting
Website: http://insite/dept/security/incident-report 22

 


[g23371kki023.gif]

The Community Chapter 5 5.1 We communicate honestly and effectively with the
media, investors, and others To ensure that communications are handled by
subject matter experts, requests and inquiries must be referred to the
authorized groups described below: • The Marketing Communications Department is
responsible for contacts with the news media and inquiries about community
relations • The Investor Relations Department handles communications related to
the Company’s financial performance and all contacts with the financial
community • The Legal Department handles contacts from outside attorneys and
federal and state legislative bodies and regulatory agencies • The Human
Resources Department handles all inquiries about current and former employees,
including employment verification • The Security Department and the Legal
Department respond to legal complaints, summonses, subpoenas, court orders, and
criminal inquiries and interface with law enforcement on security matters,
including emergency response. You must immediately forward to the Legal
Department any legal documents served upon you Unless you receive prior approval
from the Legal Department, you may never suggest that you are speaking on behalf
of the Company when presenting your personal views at community, professional,
or cultural functions, or on the Internet. Community: “Without a sense of
caring, there can be no sense of community.” Anthony Burgess

 


[g23371kki024.gif]

5.2 We support charitable giving and volunteering We consider charitable
contributions to be an important element in our continuing effort to fulfill our
corporate responsibility to the communities we serve. All charitable
contributions must meet the approval and other requirements of the Philanthropic
Contributions Policy. This includes: • Direct contributions (cash payments) •
In-kind contributions (equipment, services, sponsored hospitality, loan of
company facilities, etc.) • Purchases of tables as at charitable functions We
prohibit making contributions: • In exchange for business or favorable treatment
by businesses or government entities • For the purposes of personally benefiting
an employee or group of employees or any other individual person 5.3 We support
involvement in the political process Payments of corporate contributions on
behalf of the Company, whether monetary or non-monetary assets, to any domestic
or foreign political party, candidate, campaign, or public official may only be
made if permitted under applicable laws inside and outside the U.S. and approved
in advance by the Legal Department. Security and Ethics Hotline: 1-866-699-8120
Security Reporting Website: http://insite/dept/security/incident-report 24

 


[g23371kki025.gif]

Notes: Security and Ethics Hotline: 1-866-699-8120 Security Reporting Website:
http://insite/dept/security/incident-report

 


[g23371kki026.gif]

2200 West Airfield Dr, TX 29 D/FW Airport, TX 75261

 

 